DATE: April 6, 2015

          OFFICIAL COURT REPORTER'S MONTHLY REPORTER'S MONTHLY REPORT
                                      APPELLATE CASE LOAD
                27TH DISTRICT COURT FOR BELL AND LAMPASAS COUNTIES
                          FOR FILING WITH CLERK, COURT OF APPEALS
(Pursuant to Rule 13.4 of the Texas Rules of Appellate Procedure, the following is a full, true and
correct representation of business pending in the court reporter's office for the above-named court.)

 CAUSE NO.            STYLE               EST. NO. PAGES NO. PAGES                   DUE DATE
                                                         COMPLETED
No. 70532            Brian Vincent      300                     200                  April 10, 2015
COA No. 03-15-       Robinson Vs. State
00098-CR             of Texas




SUBMITTED BY: GAYLA R. MAY
OFFICIAL COURT REPORTER, CSR# 2684
27TH JUDICIAL DISTRICT COURT
BELL AND LAMPASAS COUNTIES